i          i        i                                                                          i       i       i




                                   MEMORANDUM OPINION


                                            No. 04-09-00656-CR

                                             IN RE John RICH

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 11, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 15, 2009, relator John Rich filed a petition for writ of mandamus, seeking to

compel the trial court to rule on his pro se “Motion for Invoking 6th Amendment Right to Self

Representation.”

           However, on October 26, 2009, the trial court ruled on relator’s motion. Therefore, we

DENY AS MOOT relator’s petition for writ of mandamus. TEX . R. APP . P. 52.8(a).

                                                                      PER CURIAM

DO NOT PUBLISH




          … This proceeding arises out of Cause No. 2008-CR-4084, styled State of Texas v. John Rich, in the 144th
           1

Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.